Citation Nr: 0501648	
Decision Date: 01/24/05    Archive Date: 02/07/05

DOCKET NO.  03-09 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for intervertebral 
disc syndrome (IVDS) of the lumbar spine, evaluated as 20 
percent disabling prior to May 10, 1999 and 40 percent 
disabling thereafter.

2.  Entitlement to an increased rating for depression, 
evaluated as 20 percent disabling prior to May 10, 1999 and 
50 percent disabling thereafter.

3.  Entitlement to an effective date earlier than May 10, 
1999 for the award of a total disability rating due to 
individual unemployability as a result of service connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and E.S.


ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 


INTRODUCTION

The veteran served on active duty from March 1966 to January 
1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1996 rating decision by the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In that decision, the RO denied a rating in 
excess of 20 percent for lumbar spine disability, denied a 
rating in excess of 30 percent for depression, and denied a 
claim of entitlement to TDIU.  In a rating decision dated 
March 2000, the RO increased the rating for lumbar spine 
disability and depression to 40 percent and 50 percent 
disabling, respectively, effective May 10, 1999.  The RO also 
granted entitlement to TDIU effective to May 10, 1999.  The 
Board has rephrased the issues listed on the title page to 
reflect that staged ratings are in effect.  See generally 
Fenderson v. West, 12 Vet. App. 119 (1999).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
and his representative if further action is required on their 
part.



REMAND

The RO's initial adjudication of the issues on appeal 
occurred in a May 1996 rating decision.  On November 9, 2000, 
the Veterans Claims Assistance Act (VCAA) of 2000 was enacted 
into law.  106 P.L. 475, 114 Stat. 2096 (2000).  In pertinent 
part, this law redefined VA's notice and duty to assist 
requirements in the development of certain claims for 
benefits.  See 38 U.S.C.A. § 5102, 5103, 5103A and 5107 (West 
2002); 38 C.F.R. § 3.159(b) (2004).  The Board must remand 
this case as the veteran has not been provided notice on any 
of the claims which complies with the provisions of section 
5103.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board next notes that, subsequent to the Supplemental 
Statement of the Case (SSOC) issued on March 2000, VA revised 
the criteria for evaluating IVDS as well as diseases and 
injuries of the Spine.  See 67 Fed. Reg. 54345-54349 (Aug. 
22, 2002); 68 Fed. Reg. 51454-51458 (Aug. 27, 2003).  The RO 
must notify the veteran to the changes in the schedular 
criteria, and apply the "new" criteria as of the effective 
date of enactment.  38 U.S.C.A. § 5110(g) (West 2002); 
VAOPGCPREC 3-2000 (Apr. 10, 2000).  The Board requires 
current VA neurologic examination, based upon review of the 
claims folder, in order to determine whether the veteran's 
complaint of left thigh pain represents a chronic neurologic 
manifestation of his lumbar spine disability.  

Finally, the Board observes that VA examination in September 
1992 reflected the veteran's report of filing a claim for 
disability benefits with the Social Security Administration 
(SSA).  On remand, the RO must obtain all legal and medical 
documents associated with this application for SSA benefits.  
See Quartuccio, 16 Vet. App. at 189.  Accordingly, the case 
is REMANDED to the RO via the AMC for the following action:

1.  The RO should send the veteran a notice 
complying with the provisions of 38 U.S.C.A. § 5103 
that advises him of the types of evidence and 
information necessary to substantiate his claims 
for increased ratings for IVDS and depression as 
well as entitlement to TDIU.  The veteran should be 
specifically advised of the revised criteria for 
evaluating diseases and injuries of the spine, to 
include the criteria for establishing an 
incapacitating episode of IVDS.  The veteran should 
further be advised to submit any evidence and/or 
information in his possession which he believes to 
be relevant to his claims on appeal.

2.  The RO should request the veteran's 
authorization to obtain all relevant private 
medical records, to include complete records from 
South Fulton Mental Health Center, Georgia Regional 
Hospital and Grady Memorial Hospital since January 
1997.

3.  The RO should obtain the veteran's complete VA 
clinic records since August 1998.

4.  The RO should contact SSA and request a copy of 
all legal and medical documents associated with the 
veteran's application for disability benefits.

5.  The RO should then schedule the veteran for 
neurologic examination to determine the current 
nature and severity of the chronic neurologic 
manifestations of his lumbar spine disability, if 
any.  The examiner should be requested to perform 
any and all tests necessary and the results should 
be included in the examination report.  The 
neurologist should be provided the claims folder 
and a copy of this REMAND prior to examination.  
The neurologist should be requested to report all 
chronic neurologic manifestations of the veteran's 
service connected thoracolumbar spine disability, 
to include specifying any and all neurologic 
symptoms (e.g., sciatica, neuritis, neuralgia, 
sensory loss, sphincter and bladder dysfunction, 
etc.) with reference to the nerve(s) affected 
(e.g., sciatic nerve).  The examiner should also 
comment as to whether the lumbar spine is fixed in 
flexion or extension.

6.  The RO should then review the claims folder and 
ensure that all notice and development actions 
required by 38 U.S.C.A. §§ 5103 and 5103A, as well 
as 38 C.F.R. § 3.159(b), have been satisfied.

7.  Thereafter, the RO should readjudicate the 
claims on appeal.  If the benefit sought on appeal 
remains denied, the veteran and his representative 
should be provided a supplemental statement of the 
case (SSOC).  An appropriate period of time should 
be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claims as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


